 In the Mattel' of TWENTEETi3 CENTURY-Fox FILM CORPORATIONandSCREEN OFFICE EMPLOYEES GUILD, LOCAL 1391-A. F. L.Case No. 21-R-2252.-Decided April 29, 1944Mr. Alfred Wright,of Los Angeles,'Calif., for tTie Company.Katz, Gallagher & Margolis,byMr. Ben Margolis,of Los Angeles,Calif., for the Screen Office Employees Guild, Local 1391, A. F. L.Mr. Ralph Woodland,of Los Angeles, Calif., for the TwentiethCentury Fox Office Employees Guild.Mrs. Margaret L. Fassig,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Screen Office Employees Guild, Local1391,Al F, L., herein called the A. F. L., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Twentieth Century-Fox Film Corporation, Los Angeles,California, hercalled the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice -beforeGeorge H. O'Brien, Trial Examiner. Said hearing was held at LosAngeles, California, on March 22, 1944.The Company, the A. F. L.,and Twentieth Century-Fox Office Employees Guild, herein called theGuild, and which was permitted to intervene at the hearing, appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the, case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYTwentieth Century-Fox Film Corporation' a New York corporation,is engaged in the production of motion pictures, with its,studios located56 N. L. R. B.. No 23117 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDin Los Angeles County, California.The Company purchases its filmfrom three distributing companies located in California which are theexclusive distributors respectively of Eastman Kodak film manu-factured in Rochester, New York, Dupont film manufactured in Par-,fin,New Jersey, and Agfa film manufactured in Binghamton, NewYork.The Company has its own distribution department, the-princi-pal offices of which are located in New York City, and its films aredistributed throughout the United-States.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.,II. THE ORGANIZATIONS INVOLVEDScreen Office Employees Guild, Local 1391, affiliated with the Inter-national Brotherhood of Painters, Decorators, and Paperhangers ofAmerica, an affiliate of the American Federation of Labor, is a labororganization admitting to membership office and clerical employees ofthe Company.Twentieth Century-Fox Office Employees Guild is an unaffiliatedlabor organization admitting to membership office and clerical em-ployees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn March 24, 1941, the Company and the Guild enteredinto an ex-elusive collective bargaining contract covering in general the Com-pany's office employees.,The contract, -which is for a 5-year termcommencing January 1, 1941, contains a provision that in the event an-other, organization shall be chosen by the Company's office employeesas-their exclusive representative or if the Guild shall affiliate with anylabor organization for the purposes of bargaining collectively withthe Company, the, agreement shall become null and -void at the optionof the Company.of the Guild adopted a resolution to affiliate with,the A. F. L. andwhich further provided- it should not become effective until ratifiedby a majority, vote of the members present and voting at a specialmembership meeting of the Guild.A called nieeting of the Guild washeld on January 7, 1944, attended by about 250 persons, at which 139votes'were cast for affiliation'with the A. F.L. and 101 votes were cast`against such affiliation.The President of the Guild testified that atthat time there were between 300 and 350 employees in good standingin the Guild.Ralph Woodland, who appeared at thehearing as ai It was stipulated that the business of the Company was substantially as found bythe Board in theMatter ofMetro-Goldwyn-Mayer Studios, et al.,7 N. L. R. B. 662, 680. TWENTIETH CENTURY-FOX FILM CORPORATION'119,representative of the Guild, questioned the legality of the action takenon January 7, to affiliate with the A. F. L.2- . On January 10, 1944, officials of the Guild executed a document whichpurported to transfer and assign to the A. F. L. the March 24, 1941, con-tract' which by its, terms was to expire January 1, 1946.Thereafterby letter dated January 15, 1944, signed jointly by representatives ofthe Guild and A. F. L., the Company was advised of the affiliation ofthe Guild with'the A. F. L. and of the assignment by the Guild to A. F.L. of its collective bargaining contract with the Company.The Com-pany replied in effect that it would continue to recognize the Guildas the collective bargaining agent for the employees described in theagreement of March 24,1941, until such time as a new bargaining agentmight be certified by the National Labor Relations Board.Without attempting to decide whether the A. F. L. is thelegal suc-cessor of the Guild and assignee of the collective bargaining contractdated March 24, 1941, between the Company and the Guild, we never-theless find that the contract is no bar to 'a present determination ofrepresentatives since such contract is for a 5-year term and has alreadybeen in effect for more than 2 years.3Moreover, it is clear that thereexists anunresolved doubt with respect to the identity of the labororganization which the employees of the Company desire to,representthem4`A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the A. F. L.' represents a substantial number of em-ployees in the unit hereinafter found appropriate.5We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.ILIV.THE APPROPRIATE UNITWe find in substantial accordance with a stipulation of the,parties,ethat all office clerical, secretarial and accounting employees of the Com-2 It appears,however, that the Board of Governors'of the Guild has held no meetingssinceJanuary 7, 1944,"and that no one purporting to act for the Guild has dealt with theCompany with reference to grievances or other collective bargaining matters since January7,1944, whereas foimeily the Board of Goveinors met once each month and representa-tives of the Guild met with officials of the Company on an average of every 2 weeks withregard to grievances and other matters between the Company and the Guild.SeeMatter of National Lead Company,45 N. L R.B 182, and cases cited therein.SeeMatter of AtlanticWastePaper Company, Inc.;45 N L. R. B. 1087,and casescited therein."The FieldExaminerreportedthat the A.F. L. submitted 276 authorization cards ;that the namesof 252 persons appealing on the cards were listed on the Company's payroll of Februaiy1, 1944,which contained the names of 515,employees in the appropriateunit; and that the cards were dated from October'1943 to January 1944.The Guild madeno showing of membership,relying on its unexpired contract, mentioned above, as proofof its interest in this proceeding-° Subsequent to the hearing the parties entered into a stipulation defining the appro-priate unit,which stipulation is hereby approved and made a part of the record. 0f120DECISIONS .OF NATIONAL LABOR RELATIONS BOARDpaliy, office and tabulating machine operators, switchboard operators,casting clerks, messengers and .other persons doing work, of a similarnature, excluding casting directors, assistant casting' directors, out-side messengers attached to the Transportation Department, labora-tory shipping clerks, production script clerks', and other employees ofthe Company covered by the terms of any other collective bargaining,agreement, or classified within a group represented by any other col-lective bargaining representative; confidential secretaries to the officersof the Company, confidential secretaries to the executive head of pro-duction in the studio, to the executive manager, to the general produc-tion manager, to the executive producers, to the studio treasurer, to theexecutive in charge of public relatioi'is, to the executive in charge oflabor relations, to the comptroller of the studio, not more than oneconfidential secretary in the Legal Department of the studio, employeeswho perform executive, administrative or supervisory functions duringa substantial portion of their working time and all or any other super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees,, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 -(b) of theAct.'-V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.We shall accord a place to the Guild on the ballot inasmuch as it is"a party to a closed-shop contract with the Company," and, as in-dicated above, there is a substantial 'dissident minority which appar-ently opposed affiliation with the A. F. L.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the- pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-°This is substantially the same unit as that,found appropriate by the Board in theMatter of Columbia Pictures Corporation,et at, 27 N.L. R. B. 708, at page 717, (to whichthe Company herein was a party),and is also substantially the same as that described inMarch 24, 1941,contract between the Company and the Guild.11SeeMatter of Monark Battery Company,Inc,35 N. L. R. B. 24. TWENTIETH CENTURY-FOX FILM CORPORATION121lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Twentieth Cen-secret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Twenty-first Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees`wlio didnot work during said pay-roll period because they were ill or 'onvacation or temporarily laid off, and including employees in the armedforces -of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to berepresented by Screen 'Office Employees Guild, Local 1391, A. F. L.,or by Twentieth Century-Fox Studio Office Employees Guild, for thepurposes of collective bargaining, or by neither.I